Title: To James Madison from Arthur St. Clair, 17 June 1802
From: St. Clair, Arthur
To: Madison, James


Sir,
June 17th. 1802
In a conversation with the Secretary of the Navy, a day or two ago, on the subject of the fees which it has been said have been demanded and received by me, for which there was not warrant by Law—I asserted to him, as I had done in my general Vindication, that no fees had ever been received by me that were not expressly granted by Law, and the Laws authorising the fees for Tavern Licenses and Commissions to certain Officers were pointed out. But the two first Volumes of the territorial Laws, printed at Philada. by order of Congress under the direction of the Secretary of State, and by him transmitted to me to be distributed, are not to be found in the Office. In one of them, ⟨I am?⟩ most positive there is a Law authorising the fee for marriage Licenses, but a doubt struck across my mind that the fee which had been taken for ferry Licenses was not authorised, and had been demanded on the principle of a Quantum meruit. It is a doubt only, but candor obliged me to acknowledge that doubt to him and to state it likewise to you. Be pleased Sir to consider that the ferry Licenses were a public Act, under the Seal of the Territory, whereby the parties accquired a freehold in the ferries, and could not be ousted from them, but in consequence of a breach of the conditions asscertained by a Jury—that there was no Law prohibiting the taking reasonable fees for Services done, and that I knew it to be customary in some of the States, and particularly in Pennsylvania & New York, where, tho’ the Salarys are very liberal, the fees amount to a large Sum—that I conceived I had a right to demand a fee, and that the fee demanded was not exorbitant, taking into view the benefits accruing to the parties paying it—that it could not have been demanded from avaricious motives, the whole amount, received by me not exceeding ten Guineas that the Salary was in fact no compensation for the labour and expense to which I was exposed, in the execution of the Office and that, when I refused to accept it at the Salary it was pressed upon me by my freinds in Congress, as a thing of no moment, as the opportunity of acquiring landed property would rendered [sic] the Office an object even without Salary. The price, however, and the terms of payment, at which the public Lands were set, put it absolutely out of my power to carry that expectation into effect. But, supposing that no Law exists to justify this demand, and that I have been mistaken in supposing I had a right to take any thing on the principle of a Quantum meruit, Bear with me, I pray you, when I take the liberty to observe that it seems hard that one mistake should cancel the merit of thirteen years Service attended with a degree of labour and difficulty that not a great many Men either could or would have gone through. Be assured, Sir, it is no easy matter to conduct and keep in order a new Settlement, composed of people gathered together from the four winds, with habits manners and customs as different as their faces and to amalgamate and reduce them to one Mass. This however and more so when they scattered over an extent of country near a thousand miles in length ⟨was in?⟩ great measure effected. I have led the Colony Sir, from thirty Men till now that they near double that number of thousand⟨s⟩ without the smallest Symptom of discontent, until about five years ago, and that discontent, confined to a small part of the territory and proceeding from a Circumstance very trifling in itself. Allow me to say Sir, that had the Government been oppressive—had not the Governors conduct been generally approved, such numbers of people would not have flocked to seek protection under him, and that very circumstance is, at least, prima facie evidence that it was not ill administered.
 

   
   Draft (O). Damaged by folds and tears. The editors are grateful to Gary J. Arnold of the Ohio Historical Society for his assistance in reading the damaged portions.




   
   Quantum meruit: “as much as he deserves. The common count in an action of assumpsit for work and labor, founded on an implied assumpsit or promise on the part of the defendant to pay the plaintiff as much as he reasonably deserved to have for his labor” (Black’s Law Dictionary [5th ed.], p. 1119).



   
   The Republican opposition to St. Clair was centered in the Scioto Valley counties of Ross and Adams, and it was a 1798 altercation over the location of the county seat in the latter county to which St. Clair referred (Andrew R. L. Cayton, The Frontier Republic: Ideology and Politics in the Ohio Country, 1780–1825 [Columbus, Ohio, 1986], pp. 59–61, 70).


